EX.(d)(2)(a) Amendment dated February 26, 2015 to Schedule A to the Investment Advisory Agreement dated February 23, 2012, as amended and restated as of March 1, 2013, by and between EGA Emerging Global Shares Trust and Emerging Global Advisors, LLC (the “Agreement”) WHEREAS, the parties wish to amend the Agreement to replace Schedule A. NOW THEREFORE, the parties to the Agreement hereby agree as follows: Schedule A to the Agreement, as amended to date, is hereby replaced in its entirety with the attached Schedule A. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their officers designated below as of February 26, 2015. Emerging Global Advisors LLC EGA Emerging Global Shares Trust By: /s/ Robert C. Holderith By: /s/ Robert C. Holderith Name: Robert C. Holderith Name: Robert C. Holderith Title: President Title: President Schedule A to the Investment Advisory Agreement dated February 23, 2012, as amended and restated as of March 1, 2013, by and between EGA Emerging Global Shares Trust and Emerging Global Advisors, LLC Fund Effective Date Fee EGShares Emerging Markets Core ETF August 23, 2012 0.70% EGShares Blue Chip ETF February 13, 2014 0.60% EGShares EM Equity Value ETF February 26, 2015 0.85%
